Handy, J.,
delivered the opinion of the court.
The only question presented in this case is, whether the defendant in error represented, at the time of the sale of the slave, that he was sound, in consequence of which the plaintiff became the purchaser.
It appears that the sale was made at public auction, and during its progress that inquiries were made in relation to 'the soundness of the slave, to which the auctioneer replied that persons must judge for themselves. One witness states that while the sale was going on, the defendant. said to him that the slave was sound, and had not lost a day’s work on the farm the past year. The witness did not see the plaintiff, but thinks he was near enough to have heard what defendant said. The plaintiff was entirely blind, and witness did not hear him say anything at the time, nor does he know that plaintiff heard what defendant said, nor did he see them together during the sale. Another witness heard inquiry made .during the sale whether the slave was sound, and heard defendant say in response that he was sound. Did not see the plaintiff when he was bidding, but thinks that he was near by when the defendant made the declaration above stated. This is all the testimony in relation to representations made by the defendant to the plaintiff with regard to soundness.
Other witnesses prove, that when inquiry was made by the bystanders as to the soundness of the slave, the plaintiff immediately replied that he had once owned him, and that he was sound. Some of the witnesses, including the auctioneer, state that they did not hear any declaration made by the defendant at the sale that the slave was sound.
Upon this evidence, the jury found for the defendant, and the verdict appears to be well warranted by the testimony.
The two witnesses who testify to declarations made by the defendant, do not state that the plaintiff heard it, or that he was near enough to hear it. They did not see him at the time, and there*437fore could not state that he was near enough to hear it. They only state that they think he was near enough to hear the statement. This is certainly very unsatisfactory proof of the fact.
But it is highly probable that he did not hear it, as it is not stated to have been made as a proclamation to the crowd; and it ■was not heard by the auctioneer, who most probably would have heard it if it had been made to the crowd, or in a loud voice. ■ But if it was heard by the plaintiff, it is clear that he was not thereby induced to make the purchase; for it is fully proved that, when the question of the soundness of the slave was raised, he declared, within the hearing of several witnesses, that the slave was sound, and stated the reasons for his opinion. He could not, therefore, have relied on any declarations made by the defendant, and must have purchased upon his own opinion.
Let the judgment be affirmed.